Citation Nr: 0913591	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  05-19 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals 
of a left ankle injury, including degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk


INTRODUCTION

The Veteran served on active duty from November 1942 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

The case was previously before the Board in September 2007, 
when it was remanded for examination of the Veteran.  The 
requested development has been completed.  The Board now 
proceeds with its review of the appeal. 


FINDING OF FACT

The Veteran's left ankle is not shown to be fixed in plantar 
flexion at an angle of more than 40 degrees, in dorsiflexion 
at an angle of more than 10 degrees, or with an abduction, 
adduction, inversion, or eversion deformity.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
residuals of a left ankle injury, including degenerative 
changes, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 
5270, 5284 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA must generally consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  When making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the Veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  

The Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 
(2007).

The Veteran essentially asserts that his left ankle 
disability warrants a higher rating.  In support, he points 
out that he has very restricted range of left ankle motion, 
as well as significant pain and functional impairment, 
especially after his surgery in 2003.  After a careful review 
of the lay and medical evidence, the Board finds that the 
preponderance of the evidence is against entitlement to an 
evaluation in excess of 30 percent.

In order to warrant a rating in excess of 30 percent, the 
evidence must show:

*	ankle ankylosis with the ankle fixed in plantar flexion 
at an angle of more than 40 degrees, in dorsiflexion at 
an angle of more than 10 degrees, or with abduction, 
adduction, inversion, or eversion deformity (40 percent 
under DC 5270); or 
*	actual loss of use of the foot (40 percent under DC 
5284).  

The Veterans Claims Court has recognized that, at least for 
VA compensation purposes, ankylosis is defined as "immobility 
and consolidation of a joint due to disease, injury or 
surgical procedure."  See Colayong v. West, 12 Vet. App. 524, 
528 (1999); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  

While ankle ankylosis has been shown, essentially 
functionally prior to surgery in December 2003 and actually 
since surgery, the evidence does not show fixation at an 
angle sufficient to warrant a higher rating.

In an August 2003 VA examination, the Veteran reported 
intermittent ankle pain (2/10 at time of examination), 
weakness, stiffness, swelling, and giving away.  He used a 
cane for support.  Physical examination revealed that range 
of motion was significantly decreased with no abduction or 
adduction from the neutral position, dorsiflexion to 10 
degrees (0-20 degrees is anatomically normal), and plantar 
flexion of 25 degrees (45 degrees is anatomically normal).  
Pain and stiffness was reported in all ranges of motion and 
range of motion was additionally limited by pain, stiffness, 
and lack of endurance with repetitive use.   

Notwithstanding "significantly decreased" range of motion, 
ankylosis was not shown.  In fact, the examiner specifically 
reported that "no ankylosis is present."  Moreover, even if 
the Board were to consider essentially functional ankylosis 
due to pain and stiffness, the evidence does not show flexion 
or dorsiflexion in a fixed position.  

In addition, while abduction or adduction were reported at 
zero degrees (essentially the Veteran could not move his 
ankle side-to-side), the examiner related that the zero 
degrees of abduction and adduction were from a neutral 
position.  This evidence supports a finding that there were 
no abduction, adduction, inversion or eversion deformity.  

Private treatment records dated July to November 2003 reflect 
pain in the left ankle.  In July 2003, motion of the left 
ankle was reported as "moderately good."  Arch supports and 
a short leg cast were unsuccessful.  Nonetheless, evidence to 
support a higher rating was not shown prior to surgery.

In December 2003, the Veteran underwent fusion of the 
subtalar joint of the left ankle.  After a few days, he was 
independent with all transitional movement and he was able to 
ambulate 65 feet with crutches.  He was transferred to a 
rehabilitation facility for additional therapy.  

In a February 2004 VA examination, the Veteran denied pain 
and was on no pain medication.  He still had a full leg cast 
from the ankle to the knee and the ankle could not be 
examined.  However, VA treatment records from April 2004 to 
January 2005 show that his left ankle had no range of motion 
after his December 2003 surgery.  In April 2004, he stated 
that he had no pain in the joints.  The overall position of 
the fusion of the joint was found to be satisfactory.  In 
January 2005, chronic pain in the ankle was noted.

In July 2005, the Veteran underwent a VA examination.  He 
complained of pain and swelling.  He noted that he walked 
with crutches or a cane because he was afraid to walk without 
support.  The examination revealed swelling and tenderness.  
It was noted that the fusion from the December 2003 surgery 
healed completely.  There was no range of motion of the 
ankle.  Range of motion of the foot at 90 degrees was zero.  
The examiner diagnosed absence of motion of the left ankle 
secondary to fusion.   While ankylosis was present due to 
surgical fusion, the examiner noted that the foot was at 90 
degrees.  This evidence does not support a higher rating.  

In his April 2008 note, the Veteran's private physician 
stated that the Veteran experienced difficulty walking more 
than one-half block and had very poor range of motion in his 
ankle.  He could not walk up or down the hill and had to use 
a cane to ambulate.  Other than identifying fusion of the 
ankle joint, the physician made no findings as to angle of 
the ankle joint.

In July 2008, the Veteran underwent another VA examination.  
It was noted that he was unable to walk more than a few 
yards.  X-rays indicated ankylosis but the left ankle was 
held at 90 degrees.  The examiner specifically noted that 
there was no abduction, adduction, eversion, or inversion 
deformity.  The examiner also pointed out that the Veteran 
had nonservice-connection conditions, including politeal 
aneurysm repair of right left, cardiac bypass and age, which 
could contribute to difficulty in walking and standing for 
any length of time.  

Because the evidence showed that the Veteran's ankle was 
fixed at 90 degrees, and he did not have abduction, 
adduction, eversion or inversion deformity, the preponderance 
of the evidence is against his claim of entitlement to an 
evaluation in excess of 30 percent under DC 5270.  

Furthermore, the Board has considered DC 5284 for actual loss 
of use of the foot.  In this case, the Veteran has been noted 
to have difficulty walking and standing, but was able to move 
his toes.  He has been able to walk at least a few yards.  
Given such facts, the Board concludes that he has not lost 
the actual use of the foot and DC 5284 is not for 
application.

Finally, the Board finds that this matter need not be 
referred pursuant to 38 C.F.R. § 3.321(b) for consideration 
of an extraschedular rating.  The above determinations are 
based on application of provisions of the VA's Schedule for 
Rating Disabilities and there is no showing that the 
Veteran's left ankle disability reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
higher ratings on an extraschedular basis as the disability 
does not result in marked interference with employment or 
frequent hospitalizations.  

The record reflects that the Veteran has been retired for 
over 30 years.  Moreover, except for surgery, his medical 
care has been as an outpatient and he has not required 
hospitalization for his left ankle disability.  As such, the 
criteria for referral for an extraschedular rating are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in July 
2003, prior to the initial RO decision that is the subject of 
this appeal.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit evidence and/or information in his possession to 
the RO.  He also received a follow-up VCAA letter in February 
2004, prior to a readjudication of the claim in May 2004.

The Board acknowledges that the VCAA letters sent to the 
veteran in July 2003 and February 2004 do not meet the 
requirements of Vazquez-Flores and are not sufficient as to 
content and timing, creating a presumption of prejudice.  
Nonetheless, such presumption has been overcome for the 
reasons discussed below.   

In this case, the Veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, the VCAA letters requested that he submit all 
evidence in his possession that would indicate that his 
disability worsened in severity.

Additionally, a May 2005 statement of the case (SOC) informed 
him of the specific rating criteria used for the evaluation 
of his claim.  The SOC advised him of the rating 
considerations of 38 C.F.R. § 4.1, explaining that the 
percentage ratings assigned are based upon the average 
impairment capacity resulting from injuries and diseases and 
their residual conditions in civil occupations, and also 
presented him with the diagnostic codes used to evaluate his 
disability.  

Subsequent supplemental statements of the case (SSOCs) dated 
in August 2005 and January 2009 also informed him of what was 
needed to support his claim.  Based on the evidence above, 
the Veteran can be expected to understand from the various 
letters from the RO what was needed to support his claim.

Moreover, the Veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence.  Specifically, during the VA 
examinations, he discussed the signs and symptoms of his 
disability, with particular emphasis on the impact that the 
disability had on his daily life.  For example, he described 
the increased pain he felt when he was ambulatory.  These 
statements demonstrate his actual knowledge in understanding 
of the information necessary to support his claim for an 
increased rating. 

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO has obtained VA 
outpatient treatment records.  Further, he submitted 
statements from private physicians, including the December 
2003 surgical report.  Next, specific medical evaluations and 
opinions pertinent to the issue on appeal were obtained in 
August 2003, February 2004, July 2005, and July 2008.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 30 percent for residuals of a left 
ankle injury, to include degenerative changes, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


